DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (USPN 7725975).
Lee teaches a backside brush for cleaning a backside of a wafer comprising a backside brush core (13) and a backside brush pad covering an outer surface of the backside brush core for brushing the backside of the wafer.  The pad comprises a soft pad (1) covering a portion of the outer surface of the backside brush core and configured to brush a central region of the wafer, and the pad comprises an 
With regards to claim 5, there are a plurality of protrusions (bristles) on the soft pad.
With regards to claim 6, there are a plurality of protrusions (bristles) on the abrasive pad.
With regards to claim 7, the core is shaped like a cylindrical rod and the abrasive pad is disposed at one end of the brush core (figure 3).  
With regards to claim 8, the core is shaped like a cylindrical rod and the abrasive pad is disposed at two ends of the brush core (Col. 3, lines 62-67).  

Claim(s) 1-2, 4, 7-9, 13-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (PGPub 20070095367).
Wang teaches a backside brush for cleaning a backside of a wafer comprising a backside brush core (42) and a backside brush pad covering an outer surface of the backside brush core for brushing the backside of the wafer.  The pad comprises a soft pad (14j) covering a portion of the outer surface of the backside brush core and configured to brush a central region of the wafer, and the pad comprises an abrasive pad (14i) covering another portion of the outer surface of the backside brush core and configured to brush a periphery region of the wafer.  
With regards to claim 2, the soft pad is made of PVA (paragraph 0065).
With regards to claim 4, the hardness of the soft pad is lower than a hardness of the abrasive pad (paragraph 0074).  
With regards to claim 7, the core is shaped like a cylindrical rod and the abrasive pad is disposed at one end of the brush core (figure 12).  
With regards to claim 8, the core is shaped like a cylindrical rod and the abrasive pad is disposed at two ends of the brush core (figure 12).  

With regards to claim 13, the hardness of the soft pad is lower than a hardness of the abrasive pad (paragraph 0074).  
With regards to claim 14, the core is shaped like a cylindrical rod and the abrasive pad is disposed at one end of the brush core (figure 12).  
With regards to claim 15, the core is shaped like a cylindrical rod and the abrasive pad is disposed at two ends of the brush core (figure 12).  
With regards to claim 16, there is a motor (45) connected to the front and backside brush to rotate the brushes.
With regards to claim 17, at least roller (53) is configured to make contact with an outer edge of the wafer and rotate the wafer.
With regards to claim 18, there is a water spray (25a, b) configured to supply water to the wafer. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (‘367).
Wang teaches all the essential elements of the claimed invention however fails to teach what material is used for the abrasive pad.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang so that the abrasive pad is made from sand paper, polyurethane, non-woven fabrics or asbestos since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.
Claims 5-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (‘367) in view of McMullen (PGPub 20020100132).
Wang teaches all the essential elements of the claimed invention including that the front and backside brush pads are made from PVA (paragraph 0065) (claim 10 and 11).  Wang however fails to teach protrusions on the backside and frontside brush pad.  McMullen teaches a backside and frontside .  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (‘367) in view of McMullen (‘132)
Wang teaches all the essential elements of the claimed invention however fails to teach what material is used for the abrasive pad and that there are protrusions on the brush pad.  McMullen teaches a brush pad with a plurality of protrusions (18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backside brush of Wang so that they comprise protrusions as taught by McMullen to aid in removing debris from a wafer.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang so that the abrasive pad is made from sand paper, polyurethane, non-woven fabrics or asbestos since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723